TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00008-CV



                                    Terry Lang, Appellant

                                                v.

                                    Robert Lang, Appellee


               FROM THE COUNTY COURT AT LAW OF BURNET COUNTY,
                NO. 39,774, HONORABLE W.R. SAVAGE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss her appeal. Appellant certifies that she has

conferred with appellee Robert Lang and that he does not oppose this motion. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: May 22, 2014